Citation Nr: 0024686	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-27 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from June 1950 to June 1954.

In December 1994, he claimed service connection for a stroke 
and contended it was caused by smoking cigarettes, which he 
asserted he began in service.  This matter came to the Board 
of Veterans' Appeals, initially, from a July 1997 rating 
decision by the Columbia, South Carolina, Regional Office 
(RO) that denied the claim.

An October 1999 decision of the Board denied service 
connection for residuals of a cerebrovascular accident, and 
the veteran appealed the Board decision to the Court of 
Appeals for Veterans Claims.  In February 2000, counsel for 
the veteran and the VA General Counsel jointly moved the 
Court to vacate our decision and remand the case to the 
Board.  The Court sustained that Joint Motion for Remand, in 
an order dated later that month.

FINDING OF FACT

Accepting as credible all evidence in favor of the claim, the 
record reflects that the veteran suffers from the residuals 
of a cerebrovascular accident, and that a treating physician 
has provided a statement linking the disability to cigarette 
smoking during military service.  


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for the residuals of a cerebrovascular accident.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

May 1994 records from Lynchburg General Hospital show that 
the veteran, an engineer from South Carolina, was visiting a 
local job site when he developed left hemiparesis and mild 
dysarthria.  It was reported that he had not seen a doctor 
since 1965, when he had suffered a spontaneous pneumothorax 
after a motor vehicle accident.  History indicated that he 
smoked one to two packs of cigarettes per day.  The diagnosis 
was cerebrovascular accident with accelerated hypertension, 
and he was admitted on 30 May.  On admission, blood pressure 
was 130/116.  It was 190/130 when checked later, and he was 
started on medications -- Procardia and Hydrochlorothiazide.  
A computerized tomography scan of the abdomen revealed an 
aortic aneurysm.  He progressed well, and the main problem 
became disposition, as he had a need for in-patient therapy 
but no health insurance.  Arrangements were made to transfer 
him to the VA Medical Center in Asheville and, when he was 
discharged on 10 June, the diagnoses included right 
cerebrovascular accident with left hemiparesis, essential 
hypertension, hypercholesterolemia, and abdominal aneurysm.

VA treatment records show that the veteran was admitted on 10 
June 1994 to the Geriatric Evaluation and Management Program.  
The program included a thorough examination, which revealed a 
weight of 207 pounds and blood pressure of 160/98.  
Psychological testing showed no evidence of depression.  His 
Functional Independence Measure was 54, and a goal of 115 was 
established.  He was started on physical therapy, 
kinesitherapy, and occupational therapy, and he worked 
diligently in those programs.  Cardiovascular risk factors, 
including smoking, were reviewed with him.  The report 
indicates that he had not smoked since the stroke, did not 
resume smoking while hospitalized, and was motivated to 
continue the smoking cessation program.  His Functional 
Independence Measure rose to 118, and he was discharged on 4 
August 1994.

September 1994 VA outpatient treatment records noted that the 
veteran was doing well after discharge from the hospital.  He 
had lost 30 pounds since his admission on 10 June, he had not 
resumed smoking, his blood pressure was 130/90 or lower, and 
he was maintaining a low-cholesterol, low-fat, no-added-salt 
diet.

In December 1994, the veteran submitted a claim for service 
connection for the cerebrovascular accident, in the form of a 
statement, on VA Form 21-4138, in which he contended, in 
pertinent part, "My smoking condition was a direct result of 
cheap cigarettes and it being the thing to do when I entered 
service.  I did not smoke before service."  Thus, he 
contended that his cerebrovascular accident was caused by 
tobacco abuse that began in service.

The veteran's contention was supported by a December 1994 
letter from William Sullivan, DO, of Lynchburg, Virginia, who 
reported that he was the veteran's physician during his 
hospitalization at Lynchburg General.  Dr. Sullivan asserted 
that the veteran's heart size was within normal limits, with 
no evidence of left ventricular hypertrophy, a carotid duplex 
scan was within normal limits, a computerized tomography scan 
of the abdomen showed no evidence of kidney trouble, and 
serum cholesterol was only 209 and not high enough to be 
considered a risk factor for stroke.  He also said that the 
veteran had no history of hypertension or diabetes, and there 
was no family history of cerebrovascular accidents.  His only 
risk factor for a cerebrovascular accident was cigarette 
smoking.  Dr. Sullivan stated it had been brought to his 
attention that the veteran began smoking in service.  He 
concluded that the veteran's "cerebrovascular accident was 
directly attributable to complications related to smoking.  
Since he had joined the military during a 'smoker[-]friendly' 
era, I think it is reasonable to surmise that that his 
military[-] related smoking was the direct cause of his 
cerebrovascular accident.  As such, it is my medical 
recommendation that the Veteran's Administration reimburse 
the [veteran's] family for healthcare costs related to this 
cerebrovascular accident, since the CVA appears to be 
directly attributable to military[-]related smoking."

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, a claimant 
seeking benefits under a law administered by the Secretary of 
Veterans Affairs has the burden to submit sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, VA 
has the duty to assist the claimant in developing additional 
evidence pertaining to the claim.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet.App. 78, 81-2 (1990); Lathan v. Brown, 
7 Vet.App. 359, 365 (1995).  If that burden is not met, the 
duty to assist pursuant to 38 U.S.C.A. § 5107(a) does not 
attach.  Morton v. West, 12 Vet. App. 477, 480-1 (1999), 
citing Grivois v. Brown, 6 Vet.App. 136, 139 (1994); Anderson 
v. Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim 
is not well grounded, the Board is without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  
Further, the Court has made it clear that it is error for the 
Board to proceed to the merits of a claim that is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  Thus, 
the threshold question in any case is whether the claimant 
has submitted sufficient evidence to present a well-grounded 
claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 
1 Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  To present a well-grounded claim, the claimant 
must provide evidence; mere allegation is insufficient.  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Further, at this threshold 
stage of the adjudication process, we consider only that 
evidence favorable to the claim.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).  Finally, competent lay evidence 
may suffice where the determinative issue is factual in 
nature, but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  Epps, supra, at 343; Caluza, supra, at 506.  The 
requisite link between current disability and injury or 
disease incurred or aggravated in service may be established, 
in the absence of medical evidence that does so, by medical 
evidence that shows that the veteran incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by evidence that symptoms attributable to an 
injury or disease noted in service continued from then to the 
present.  Savage v. Gober, 10 Vet.App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).

Implicit in this case is the contention that the veteran's 
cerebrovascular accident is related to his use of tobacco 
products, to which he claims he became habituated while in 
service.  With regard to this theory of the veteran's appeal, 
the Board notes that the United States Congress has passed 
legislation directly addressing veterans' claims seeking 
benefits for disability related to the use of tobacco.  
First, the Veterans Benefits Act of 1998, enacted as Subtitle 
B of Public Law No. 105-178, § 8202, 112 Stat. 492, amended 
38 U.S.C.A. §§ 1110 and 1131, inserting language to prohibit 
the payment of VA compensation for disabilities attributable 
to a veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed after that date.  Then, in 
Public Law No. 105-206, § 9014, 112 Stat. 865, approved on 
July 22, 1998, the amendments made by section 8202 of the 
previous statute were rescinded.  In lieu of amending 
38 U.S.C.A. §§ 1110 and 1131, section 9014 instead created a 
new 38 U.S.C.A. § 1103, which provides, in pertinent part, as 
follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

Thus, new section 1103 bars an award of service connection 
for a disability arising long after service (as in the 
present case) based upon a finding that such disability was 
caused by tobacco use during service.  It does not, however, 
preclude the establishment of service connection based upon a 
finding that a disease or injury (even if tobacco-related) 
became manifest or was aggravated during active service or 
became manifest to the requisite degree of disability during 
any applicable presumptive period specified in 38 U.S.C.A. 
§§ 1112, 1116.  See 38 U.S.C.A. § 1103(b).  By its terms, new 
section 1103 applies only to claims filed after June 9, 1998, 
and does not affect veterans and survivors currently 
receiving benefits, or veterans and survivors who filed 
claims on or before June 9, 1998.

As noted above, the provisions of 38 U.S.C.A. § 1103 were, by 
congressional enactment, made effective immediately after 
June 9, 1998.  In this instance, the veteran filed his claim 
for service connection for residuals of a cerebrovascular 
accident, on the basis of the use of tobacco products, in 
December 1994.  

The Board is cognizant that, in VAOPGCPREC 2-93 (Jan. 13, 
1993), the VA General Counsel held, in particular, that:  (1) 
a determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.  

Thereafter, in VAOPGCPREC 19-97 (May 13, 1997), the VA 
General Counsel noted that the two principal questions which 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are:  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  With regard to the first question, 
determination of whether a veteran is dependent upon nicotine 
is a medical issue.  If it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, it must be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  A supervening cause of the 
disability or death would sever the causal connection to the 
onset of the nicotine dependence in service.  Post-service 
exposures to environmental or occupational toxins other than 
tobacco products may also be found, under the facts of 
particular cases, to constitute supervening causes of the 
disability or death, so as to preclude findings of service 
connection. 

We note that, while the veteran asserts that his 
cerebrovascular accident is the result of his smoking, the 
record does not clearly reflect evidence of an etiological 
relationship between his cerebrovascular accident and in-
service smoking.  See Caluza and Grottveit, both supra; 
38 C.F.R. § 3.303(d).  See also Davis v. West, 13 Vet.App. 
178, 183 (1999), wherein the Court's opinion states:

Congress has provided several methods of assisting 
certain veterans in overcoming difficult 
evidentiary burdens in relation to exposure to 
harmful substances in service.  See, e.g., 
38 U.S.C. § 1112(c) (relating to radiation 
exposure); 38 U.S.C. § 1116 (relating to exposure 
to certain herbicides). . . .  [A]s to carcinogens 
ingested by cigarette smoking, no such provision 
exists; therefore, it is the claimant's burden to 
submit medical evidence of a plausible nexus 
between in-service smoking and a subsequent 
diagnosis of [disease].

Clearly, therefore, we need evidence as to whether the 
veteran incurred nicotine addiction in service.  See Caluza 
and Grottveit, both supra.  See also Davis v. West, supra, in 
which the Court held that, while the appellant argued that 
nicotine dependence could be demonstrated based upon the 
veteran's long history of smoking, the question of nicotine 
dependence is a medical issue that needs to be answered by a 
medical opinion or diagnosis.  

In this case, the veteran had a cerebrovascular accident in 
1994, and the residuals thereof amount to a current 
disability, the first criterion of a well-grounded claim.  He 
contends that his cerebrovascular accident resulted from 
smoking that began in service between 1950 and 1954; his 
contention satisfies the second criterion of a well-grounded 
claim.  In our October 1999 decision, we discussed at some 
length the reasons that we felt Dr. Sullivan's letter did not 
satisfy the third criterion of a well-grounded claim, i.e., 
medical evidence of a nexus between the current disability 
and military service.  However, pursuant to the suggestion in 
the Joint Motion for Remand, we have revisited our 
determination as to well-groundedness.

The legal landscape has changed somewhat since we last 
addressed this matter in our decision of October 1999, which 
has been vacated.  The U.S. Court of Appeals for the Federal 
Circuit has recently held that the Court of Appeals for 
Veterans Claims had been applying a well-groundednes standard 
that was "considerably more stringent than the correct . . . 
standard."  Hensley v. West, 212 F.3d 1255, 1264 (Fed. Cir. 
2000).  The Federal Circuit emphasized that there is a 
"uniquely low" threshold for assessing whether a claim is 
well grounded.  Id. at 1260-1262.  We must follow the caselaw 
of both courts.  Given this recent precedential declaration 
lowering the threshold for establishing a well-grounded 
claim, the Board now holds that the present claim is well 
grounded, on the basis of Dr. Sullivan's letter, which 
appears to satisfy the third criterion under Epps and Caluza.  
Nevertheless, the letter falls far short of the evidence 
necessary to grant the service-connection claim.  More is 
needed, and the physician should be given the opportunity to 
clarify his opinion.


ORDER

To the extent that the veteran's claim of service connection 
for residuals of a cerebrovascular accident is well grounded, 
thereby giving rise to a duty to assist in its development, 
the appeal is granted.  


REMAND

As noted above, the Board holds that the present claim is 
well grounded.  That, however, is not conclusive of the 
matter before us.  See Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998) 
wherein the Court stated, "A 'well grounded' claim as 
initially submitted under § 5107(a) is not necessarily a 
claim which will ultimately be deemed allowable under § 
5107(b)."

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support our conclusions.  See Rucker v. Brown, 10 Vet.App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet.App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  
As helpful as the statement of Dr. Sullivan has been in well 
grounding the veteran's claim, it also raises a number of 
questions as to history, risk factors, and etiology, as to 
which the Board would appreciate further explanation before a 
readjudication of this claim is undertaken.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran, through his 
counsel, and request that he submit his signed 
authorization to provide a copy of this Remand decision 
to Dr. Sullivan.

2.  The RO should then contact Dr. Sullivan, 
provide him a copy of this Remand decision (if 
the veteran's authorization is not obtained, no 
copy of the Remand may be released) and 
respectfully request him to clarify his previous 
statement, by providing his professional opinion 
as to the following questions:

a.  What are the medically recognized "risk 
factors" which have been established for 
cerebrovascular accident, and, if smoking is 
among them, what is the extent of smoking 
(e.g., pack/years) that is deemed significant 
in that regard?

b.  After noting that the veteran's 
cholesterol level of 209 was not high enough 
to be considered a risk factor, you diagnosed 
hypercholesterolemia, and the veteran was 
placed on a diet.  When do you believe he 
became hypercholesterolemic?  If his 
cholesterol level had been 209 for 30 years, 
would that have constituted a "risk factor" 
for cerebrovascular accident?

c.  Echocardiography at Lynchburg General 
found mild, concentric, left ventricular 
hypertrophy, but you stated that tests showed 
no evidence of left ventricular hypertrophy.  
Where other tests conducted which produced 
results that conflicted with the 
echocardiogram?

d.  You reported that the veteran had no 
family history of cerebrovascular accident; 
however, the record reflects that his mother 
had heart disease and congestive heart 
failure.  Is her history insignificant in 
relation to his condition?

e.  You found his blood pressure to be 
190/130, and then prescribed antihypertensive 
medication.  Is hypertension a "risk 
factor" for a cerebrovascular accident?  How 
long had the veteran been hypertensive?

f.  Upon admission to Lynchburg General, the 
veteran was noted as 67 inches in height, and 
weighed 207 pounds.  He is a male.  Were 
those factors insignificant in relation to 
his suffering a cerebrovascular accident?

g.  Are you confident that all of the causes 
of cerebrovascular accident have been 
determined and that every such accident is 
due to one of those causes?  That is, is it 
always possible to determine the etiology of 
a cerebrovascular accident? Have you ever 
seen or heard of a case where a patient had a 
cerebrovascular accident but manifested none 
of the "risk factors?"

h.  Do you believe the veteran became 
nicotine dependent, as that term is defined 
in the American Psychiatric Association's 
current Diagnostic and Statistical Manual, in 
service?  If that is your opinion, how would 
you account for the fact that he was able to 
quit smoking so readily, without evidence of 
depression, while losing some 30 pounds?

3.  Upon receipt of Dr. Sullivan's response, the 
RO should review the claim.  If the decision 
remains adverse to the veteran in any way, he and 
his representative should be furnished with a 
Supplemental Statement of the Case and afforded a 
reasonable opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the Court, for additional evidentiary development 
or other action, must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of 
this appeal.  38 C.F.R. § 20.1100(b) (2000).


